FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                         July 15, 2008
                    UNITED STATES COURT OF APPEALS
                                                                    Elisabeth A. Shumaker
                                                                        Clerk of Court
                                 TENTH CIRCUIT



 RONALD JOE SAMUELSON,

               Plaintiff-Appellant,                        No. 08-3034
          v.                                            District of Kansas
 UNITED STATES OF AMERICA,                     (D.C. No. 07-CV-1264-JTM-KMH)

               Defendant-Appellee.


                            ORDER AND JUDGMENT *


Before TACHA, KELLY and McCONNELL, Circuit Judges.


      Plaintiff-Appellant Ronald Joe Samuelson initially failed to file federal tax

returns for five of the years between 1995 and 2003; later, he filed amended

returns for those years but did not pay any taxes. The Internal Revenue Service

assessed additional taxes, late filing penalties, other penalties, and interest for

those tax years, and after providing notice and an (unused) opportunity for a


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10 th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10 th Cir. R. 32.1.
hearing, levied Mr. Samuelson’s wages. Some, but not all, of the resulting tax

liens were later released. On September 7, 2007, Mr. Samuelson filed suit to

quiet title to his wages, on various grounds.

      In a Memorandum and Order filed on January 16, 2008, the district court

dismissed certain of the counts of the complaint, and granted summary judgment

in favor of the government on the other counts. On appeal, Mr. Samuelson makes

four arguments: (1) that the government had not proven he was a taxpayer, (2)

that the government had not proven he was liable for a federal tax, (3) that the

government had not proven he was subject to its legislative jurisdiction, and (4)

that the government did not provide a “competent witness” to prove its

allegations. These arguments border on the frivolous, if they do not pass over the

line. The tax assessments were made in proper form and proven through

appropriate documentation. We affirm for the reasons stated by the district court.

      The judgment of the United States District Court for the District of

Kansas is AFFIRMED.

                                                Entered for the Court

                                                Michael W. McConnell
                                                Circuit Judge




                                         -2-